

114 HRES 908 IH: Expressing support for designation of October 2016 as “Bullying Prevention Month”.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 908IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Honda (for himself, Mr. Pocan, Ms. Linda T. Sánchez of California, Mr. Huffman, Mr. Grijalva, Ms. Clarke of New York, and Mr. Garamendi) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing support for designation of October 2016 as Bullying Prevention Month.
	
 Whereas bullying is the activity of repeated, aggressive behavior intended to emotionally or physically harm another person that involves a real or perceived imbalance of power;
 Whereas bullying includes— (1)verbal bullying, including teasing, name-calling, inappropriate comments, taunting, and threatening to cause harm;
 (2)social or relational bullying, or the attempt to damage a person’s reputation or relationships; and (3)physical bullying, or attempts and success in harming a person physically or damaging their personal possessions;
 Whereas bullying includes harassment that may occur over the Internet, in the workplace, schools, homes, nursing homes, and within social settings;
 Whereas judgment and discrimination against others may be based on a person's actual or perceived race or ethnicity, physical, mental or emotional ability status, sexual orientation, sex, gender identity, religion, or age;
 Whereas a disproportionate number of individuals with disabilities, individuals with body image issues, individuals of religious minorities, African-Americans, Asian-Americans, Hispanic-Americans, Native Americans, and members of the lesbian, gay, bisexual, transgender, and queer community report experiencing daily discrimination;
 Whereas nearly 1 in 3 students report being bullied during the school year, and only 36 percent of these students reported the bullying;
 Whereas 160,000 children around the United States stay home from school each day because of bullying and fear of bullying;
 Whereas nearly 43 percent of all young people report experiencing cyberbullying, and 1 in 4 has had it happen more than once;
 Whereas cyberbullying occurs on social media and online and is used to— (1)threaten and harass individuals;
 (2)out or expose personal information and photographs; (3)victim blame and survivor shame, especially in the cases of sexual harassment and assault; and
 (4)make inflammatory comments or masquerade as an individual to harm their reputation or character; Whereas 80 percent of lesbian, gay, bisexual, transgender, and queer teenagers reported being bullied at school, and 42 percent of lesbian, gay, bisexual, transgender, and queer teenagers reported feeling unsafe at school because of their gender identity, gender expression, or sexual orientation;
 Whereas 82 percent of transgender youth report that they feel unsafe at school, 44 percent had been physically assaulted, 67 percent had been bullied online, and 64 percent had reported their property stolen or destroyed;
 Whereas 35 percent of people in the United States report being bullied on the job, the majority of whom report being bullied by their bosses or another person of power;
 Whereas the majority of workplace bullying is directed at women and racial minorities, predominantly Hispanic-Americans, African-Americans, and Asian-Americans;
 Whereas 1 in 5 elders have experienced hostile animosity from their peers in a group setting; Whereas more than 500,000 reported accounts and millions of unreported accounts of elder abuse occur in homes, in relatives’ homes, and in facilities responsible for their care;
 Whereas people of all ages, groups, and backgrounds may be victims of bullying, marginalization, and discrimination, and bullying may lead to or worsen depression, anxiety, and social isolation, which can lead to thoughts of suicide or suicidal behavior;
 Whereas discrimination and bullying have serious and lasting effects on the physical, emotional, and mental health of an individual, families, on organizational stability in schools and businesses, and on the well-being of society as a whole;
 Whereas bullying can be eliminated by creating a culture that supports upstanders, a name for those who stand against bullying and bullies, and society needs to promote a positive way to talk about bullying; and
 Whereas October 2016 would be an appropriate month to designate as Bullying Prevention Month: Now, therefore, be it
	
 That the House of Representatives supports the designation of Bullying Prevention Month in order to—
 (1)acknowledge the harmful impact of bullying and of judging others based on appearance or group affiliation;
 (2)promote respect and support everyone's right to be who he or she is without being shamed, judged, or attacked; and
 (3)support the addition of the term upstander to our shared language to recognize those who stand up to bullying and the value of positive language and its ability to change behavior.
			